DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/901,626 filed on 05/27/2022.
3.	Claim 2 is cancelled.
Claims 1, 3, 8, 12, 13 and 15-22 have been amended.
Claims 1 and 3-22 now remain pending.
Claims 1, 12 and 22 are independent claims.
Claim Objections
4.	Prior objection is overcome by corrections.
Claim Rejections - 35 USC § 112

5.	Prior rejection is overcome by claim amendments.
Claim Interpretation

6.	It is noted that claims 12, 15, 16, 18 and 20-21 recites intended use language.

Claim 12, 15, 16, 18 and 20-21 “executable instructions that, when executed by the processor” (emphasis added). It is noted that such “when executed” insinuates that such instructions may never actually be executed and hence the proposed invention is non-functional. Examiner suggest “executable instructions configured for execution by the processor…” or “a processor configured for execution of instructions…” 
Appropriate corrections are required.
Allowable Subject Matter

7.	Claims 1-21, prior art of record does not each and/or fairly suggest “a method of configuring distributed control in an industrial system, the method comprising:
receiving input representative of a process control installation of the industrial system; building an asset model representative of the process control installation of the industrial system in response to the received input, the asset model comprising a plurality of modeled assets defined according to levels of a physical model standard, the modeled assets representing physical devices of the industrial system, wherein building the asset model comprises executing one or more machine learning algorithms to extract information from the received input and retrieving the modeled assets associated with the process control installation from an assets database based on the extracted information, and wherein building the asset model comprises executing a configuration tool to define the modeled assets associated with the process control installation; creating an asset library of distributed control assets according to a distributed control programming standard, the distributed control assets each having one or more predefined, built-in facets; applying a mapping  ruleset to the modeled assets to map one of the distributed control assets from the asset library to each of the modeled assets, wherein the distributed control assets configure the process control installation of the industrial system; and automatically generating at least one asset-based control application that, when executed by one or more controllers of the process control installation, provides control within a distributed control system of the industrial system”, and in such a manner as recited in independent claims 1 and 12, thus accordingly dependent claim 3-11 and 13-21 are allowable.

Response to Arguments
6.	8.	Applicant’s arguments with respect to newly amended independent claim 22 on pages 13-14 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see Wenger (Art of record) and Holoblock (Art of record) as applied below, as they further teach such use. 
	Applicant contends with respect to claim 12 (p. 13, 3rd para. – p. 14, 2nd para.) that “in contrast to the applied art, the method of claim 22 recites receiving input to define distributed control assets” – (p. 13, last para.).  Examiner respectfully disagrees, Holoblock teaches such use at/on: (p. 1, 4th para.) “IEC 61499-1 defines an open architecture for distributed and embedded control and automation. In conjunction with an appropriate compliance profile as defined in IEC 61499-4 and software tools meeting the requirements of IEC 61499-2, reusable software modules (function blocks) can be developed and deployed in distributed systems” (emphasis added). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such “IEC 61499-1 defines/definitions” of “distributed and embedded control” automation… software modules which are “developed and deployed” in a “distributed system” is very much the same as such “receiving input to define distributed control assets”. Moreover, in regards to such “distributed control assets, which are mapped from physical and control assets and have predefined, built-in facets” – (p. 13, last para.), Holoblock is not relied upon for such limitations; rather Wenger is cited as disclosing such limitations at/on: (p. 498) “Fig. 3. Overview on the platform independent application model of IEC 61499 and its relation to the control devices in a distributed control system”, (Fig. 3) “top level of Platform Independent Application Mode, middle level System Model, Device 1, Device 2, lower level Process” and (p. 497, 1st column, 7th para.) “the IEC 61499 standard is the successor standard of IEC 61131-3 but still mainly used within research facilities. In the following we explain and demonstrate the modeling approach supported by this standard. A. Hardware Access in IEC 61499 IEC 61499 proposes hardware independent modeling of control applications but in fact the situation is similar to IEC 61131-3.Control applications according to IEC 61499 are modeled in three steps) (emphasis added).  In addition, in regards to such “automatically generating asset- based control applications from the distributed control assets”, In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) “Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined ‘old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed.’ The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art” (emphasis added). 
 
Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over “Utilizing IEC 61499 in an MDA Control Application Development Approach” by Monika Wenger et al., (hereinafter Wegner) in view of “IEC 61499 A Standard for Software Reuse in Embedded, Distributed Control Systems” by Holoblock inc., (hereinafter Holoblock).
   In regards to claim 22, Wenger teaches:
A method of building an asset control model for use in configuring a distributed control system, the method comprising: (Abstract, see in this paper we investigate if and how IEC 61499 can be utilized as a DSL (Domain Specific Language) for control application development in the domain of industrial automation systems) and (p. 495, 2nd column last para., see the goal of this paper is to present a design method based on the IEC 61499 standard which allows the definition of logical control applications reusable on different hardware setups with minimal manual configuration effort).
the distributed control assets represent the process control installation of the industrial system (Abstract, see in this paper we investigate if and how IEC 61499 can be utilized as a DSL (Domain Specific Language) for control application development in the domain of industrial automation systems), (Fig. 3) and (p. 497, 2nd column, 6th para., see the hardware specific parameters of these three FBs and the corresponding SIFBs (service interface functions) therefore provide the Process Interface for interaction with the controlled process. The Network Interface is provided by the SEND and RECEIVE SIFBs, added to the device specific applications).
the distributed control assets are mapped from one or more physical assets and one or more control assets defined according to levels of a physical model standard (Fig. 3, see top level of Platform Independent Application Mode, middle level System Model, Device 1, Device 2, lower level Process), (p. 498, see Fig. 3. Overview on the platform independent application model of IEC 61499 and its relation to the control devices in a distributed control system), (p. 496, see III. CONTROL APPLICATION MODELING IN IEC 61131-3 The IEC 61131-3 standard is the most used approach in today’s automation systems. In the following we explain and demonstrate the modeling approach supported by this standard) and (p. 497, 1st column, 7th para., see the IEC 61499 standard is the successor standard of IEC 61131-3 but still mainly used within research facilities. In the following we explain and demonstrate the modeling approach supported by this standard. A. Hardware Access in IEC 61499 IEC 61499 proposes hardware independent modeling of control applications but in fact the situation is similar to IEC 61131-3.Control applications according to IEC 61499 are modeled in three steps).
automatically generating at least one asset-based control application from the distributed control assets that, when executed by one or more controllers of the process control installation, provides control within a distributed control system of the industrial system (Fig. 3), (Abstract, see in this paper we investigate if and how IEC 61499 can be utilized as a DSL (Domain Specific Language) for control application development in the domain of industrial automation systems) and (p. 495, 2nd column last para., see the goal of this paper is to present a design method based on the IEC 61499 standard which allows the definition of logical control applications reusable on different hardware setups with minimal manual configuration effort), and (p. 499, last para. see VII. APPLIED CONTROL APPLICATION DEVELOPMENT APPROACH, The stated hardware abstraction approach is now applied to the control application presented in Fig. 3. Fig 5 shows the new control application design. The application coordination algorithm, which represents the control logic needed for the sorting task, is encapsulated in the Sorting_Application FB to enhance readability. The hardware access methods are covered by the various LSFBs. Each LSFB only implements the minimal needed interface to perform its task. Incoming palettes are announced via the Sensor_Indication_LSFB which represents an indicating type of hardware sensor) and (p. 497, 2nd column, 6th para., see the hardware specific parameters of these three FBs and the corresponding SIFBs (service interface functions) therefore provide the Process Interface for interaction with the controlled process. The Network Interface is provided by the SEND and RECEIVE SIFBs, added to the device specific applications)
Wenger doesn’t explicitly teach:  
creating an asset control model library configured to store a plurality of distributed control assets.
However, Holoblock teaches such use: (p. 1, 4th para. see IEC 61499-1 defines an open architecture for distributed and embedded control and automation. In conjunction with an appropriate compliance profile as defined in IEC 61499-4 and software tools meeting the requirements of IEC 61499-2, reusable software modules (function blocks) can be developed and deployed in distributed systems).
receiving input representative of a process control installation of an industrial system; defining the distributed control assets according to a distributed control programming standard based on the input received.
However, Holoblock teaches such use: (p. 1, 4th para. see IEC 61499-1 defines an open architecture for distributed and embedded control and automation. In conjunction with an appropriate compliance profile as defined in IEC 61499-4 and software tools meeting the requirements of IEC 61499-2, reusable software modules (function blocks) can be developed and deployed in distributed systems) (emphasis added).
providing each of the distributed control assets with one or more predefined, built-in facets; populating the asset control model library with the distributed control assets having the one or more predefined, built-in facets. 
However, Holoblock teaches such use: (p. 1, 4th para. see IEC 61499-1 defines an open architecture for distributed and embedded control and automation. In conjunction with an appropriate compliance profile as defined in IEC 61499-4 and software tools meeting the requirements of IEC 61499-2, reusable software modules (function blocks) can be developed and deployed in distributed systems).
Wenger and Holoblock are analogous art because they are from the same field of endeavor, systems control.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wenger and Holoblock before him or her, to modify the system of Wenger to include the teachings of HoloBloc, as a distributed control system,  and accordingly it would enhance the system of Wenger, which is focused on a control application, because that would provide Wenger with the ability to utilize a library, as suggested by Holoblock (p. 1, 4th para., p. 1, last para.).      
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Brandt et al., 9412073

Mukkamala et al., 10234853
12.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37a CFR 1.136(a).  
13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193